[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT                     FILED
                     ________________________          U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                            November 27, 2006
                            No. 06-12881                  THOMAS K. KAHN
                        Non-Argument Calendar                 CLERK
                      ________________________

                 D. C. Docket No. 04-00080-CR-3-MCR

UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                 versus

JOSE IGNACIO MACIA,

                                                        Defendant-Appellant.



                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     _________________________

                          (November 27, 2006)

Before EDMONDSON, Chief Judge, ANDERSON and BARKETT, Circuit
Judges.

PER CURIAM:
      Chet Kaufman, appointed counsel for Jose Ignacio Macia in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Macia’s conviction and sentence

are AFFIRMED.




                                          2